Appeal Dismissed and Memorandum Opinion filed May 7, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00665-CV

                      KIM D. RICHARDSON, Appellant

                                         V.
                          JOYCE POWELL, Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1138053

                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed August 19, 2019. On March 3, 2020,
appellant filed a brief that did not comply with Texas Rule of Appellate Procedure
Rule 38.1. On Mach 12, 2020, we struck appellant’s brief and ordered him to file a
brief that complies with Rule 38.1 or seek an extension of time to file such a brief
by April 13, 2020. We cautioned appellant that if he failed to comply with our order,
we might dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1).
      No brief or motion to extend time has been filed. Accordingly, we dismiss the
appeal for want of prosecution.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2